Back to Form 8-K Exhibit 10.2 Wellcare of Florida, Inc. d/b/a Staywell Health Plan of Florida Medicaid Reform HMO Contract AHCA CONTRACT NO. FAR009 AMENDMENT NO. 12 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency," and WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA., hereinafter referred to as the "Vendor" or "Health Plan" is hereby amended as follows: 1. Standard Contract, Section III, Item C, Contract Managers, sub-item 1, is hereby amended to now read as follows: 1.The Agency's Contract Manager's name, address and telephone number for this Contract is as follows: Suzanne S. Gjevukaj Agency for Health Care Administration 2727 Mahan Drive, MS#50 Tallahassee, FL 32308 (850) 487-2355 2. Effective March 1, 2009, Attachment I, Scope of Services, is hereby amended to include Exhibit 3-E, Medicaid Reform HMO Capitation Rates, March 1, 2009 - August 31, 2009, attached hereto and made a part of the Contract. All references in the Contract to Exhibit 3-D, Medicaid Reform HMO Capitation Rates, September 1, 2008 - August 31, 2009, shall hereinafter also refer to Exhibit 3-E, Medicaid Reform HMO Capitation Rates, March 1, 2009 -August 31, 2009, as appropriate. All provisions in the Contract and any attachments thereto in conflict with this Amendment shall be and are `hereby changed to conform with this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed at the level specified in the Contract This Amendment, and all its attachments, is hereby made part of the Contract. This Amendment cannot be executed unless all previous Amendments to this Contract have been fully executed. IN WITNESS WHEREOF, the parties hereto have caused this four (4) page Amendment (including all attachments) to be executed by their officials thereunto duly authorized. WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTHPLAN OF FLORIDA STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY: /s/ Heath Schiesser SIGNED BY: /s/ Holly Benson NAME: Heath Schiesser NAME: Holly Benson TITLE: President and CEO TITLE: Secretary DATE: DATE: 4/22/09 List of
